 

Exhibit 10.2

 

FORM OF VOTING AND SUPPORT AGREEMENT

 

VOTING AND SUPPORT AGREEMENT, dated as of December 14, 2018 (this “Agreement”),
between BC Partners Advisors L.P., a Delaware limited partnership (“BCP”), and
[the Stockholder] (the “Stockholder”). Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Stock Purchase and
Transaction Agreement (as defined below).

 

RECITALS

 

WHEREAS, concurrently herewith, BCP and KCAP Financial Inc., a Delaware
corporation (“KCAP”), are entering into that certain Stock Purchase and
Transaction Agreement (the “Stock Purchase and Transaction Agreement”), pursuant
to which, among other things, KCAP and the Investment Adviser will enter into
the Investment Advisory Agreement;

 

WHEREAS, one of the conditions to KCAP and the Investment Adviser entering into
the Investment Advisory Agreement is the approval thereof by the stockholders of
KCAP;

 

WHEREAS, the Stockholder is a member of the Board of Directors of KCAP and is
the record or beneficial owner of the number and type of equity interests of
KCAP (the “Shares”) set forth on Schedule A hereto (the Shares listed on
Schedule A, together with any additional Shares or other voting securities of
KCAP that the Stockholder owns of record or beneficially as of the date hereof
or acquires after the date hereof record or beneficial ownership, including by
purchase, as a result of a stock dividend, stock split, recapitalization,
combination, reclassification, redesignation or exchange, upon exercise or
conversion of any options, warrants or other securities, or otherwise, the
“Covered Shares”);

 

WHEREAS, pursuant to the Stock Purchase and Transaction Agreement, holders of
KCAP Stock Options shall execute a Cancellation Acknowledgement Agreement,
pursuant to which each KCAP Stock Option shall be cancelled immediately prior to
the Closing;

 

WHEREAS, the Stockholder currently holds the KCAP Stock Options set forth on
Schedule B, which the Stockholder agrees shall be cancelled immediately prior to
the Closing in accordance with this Agreement; and

 

WHEREAS, as a condition and inducement to BCP’s willingness to enter into the
Stock Purchase and Transaction Agreement and to consummate the transactions
contemplated thereby, BCP and the Stockholder are entering into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, BCP and
the Stockholder hereby agree as follows:

 



  

 

 

AGREEMENT

 

1.           Agreement to Vote. Prior to the Termination (as defined below), the
Stockholder irrevocably and unconditionally agrees that he shall at any meeting
of the stockholders of the KCAP (whether annual, special or otherwise and
whether or not an adjourned or postponed meeting), however called, or in
connection with any written consent of the stockholders of KCAP, however
proposed: (a) when a meeting is held, appear at such meeting or otherwise cause
all of the Covered Shares to be counted as present thereat for the purpose of
establishing a quorum, and when a written consent is proposed, respond to each
request by KCAP for written consent, and (b) vote or consent, or cause to be
voted at such meeting or cause such consent to be granted with respect to, all
of the Covered Shares (i) in favor of the approval of the Investment Advisory
Agreement and any other matters necessary for consummation of the other
transactions contemplated by the Stock Purchase and Transaction Agreement and
any other action reasonably requested by BCP in furtherance thereof and (ii)
against (A) any proposal for any advisory agreement, recapitalization,
reorganization, liquidation, dissolution, amalgamation, merger, sale of assets
or other business combination between or involving KCAP and any other Person
that would reasonably be expected to impede, interfere with, delay, postpone or
adversely affect the Transaction or any of the other transactions contemplated
by the Stock Purchase and Transaction Agreement or this Agreement, (B) any other
action that would reasonably be expected to impede, interfere with, delay,
postpone or adversely affect the approval of the Investment Advisory Agreement
or any of the other transactions contemplated by the Stock Purchase and
Transaction Agreement or this Agreement, (C) any action or transaction that
would result in a breach of any covenant, representation or warranty or other
obligation or agreement of KCAP or any of its Subsidiaries contained in the
Stock Purchase and Transaction Agreement, or of the Stockholder contained in
this Agreement, (D) any amendment or other change to KCAP’s certificate of
incorporation or bylaws, and (E) any other material change in KCAP’s corporate
structure or business.

 

2.           No Inconsistent Agreements. The Stockholder hereby represents,
warrants, covenants and agrees that, except as contemplated by this Agreement,
he (a) has not entered into, and shall not enter into at any time prior to the
Termination, any voting agreement, voting trust or other agreement that directly
or indirectly addresses voting with respect to any Covered Shares and (b) has
not granted, and shall not grant at any time prior to the Termination, a proxy
or power of attorney with respect to any Covered Shares, in either case, which
is inconsistent with this Agreement.

 

3.           Termination. This Agreement shall terminate upon the earliest to
occur of (a) the Closing, (b) the termination of the Stock Purchase and
Transaction Agreement and (c) June 30, 2019 (the “Termination”); provided, that
the provisions set forth in Sections 10 through 22 shall survive any such
Termination; provided further, that any such Termination shall not relieve
either party hereto for any pre-Termination breach of this Agreement.

 

4.           KCAP Stock Options. All KCAP Stock Options held by the Stockholder,
whether vested or unvested, shall be cancelled immediately prior to the Closing
in exchange for the right to receive a one-time cash payment of $6,000 (the
“Consideration”) from KCAP in respect of all such cancelled KCAP Stock Options.
Such payment shall be conditioned on, and shall be made promptly following, the
Stockholder’s execution of a standard general release of claims, in a form
reasonably satisfactory to BCP. Upon such cancellation, all of Stockholder’s
rights and all obligations of KCAP (or any successor, subsidiary or affiliate)
with respect to the KCAP Stock Options will be extinguished, except for
Stockholder’s right to receive the Consideration.

 



 2 

 

 

5.           Representations and Warranties of the Stockholder. The Stockholder
hereby represents and warrants to BCP as follows:

 

(a)       Schedule A lists all shares of capital stock and other equity
interests owned of record or beneficially by the Stockholder in KCAP,
designating any such shares or other equity interests that are restricted or
otherwise subject to vesting requirements. Schedule A lists all options,
warrants and other securities convertible into or exercisable or exchangeable
for shares of capital stock and other equity interests in KCAP owned of record
or beneficially by the Stockholder. Except as set forth on Schedule A, the
Stockholder does not own of record or beneficially any voting securities or
other equity interests in KCAP or any securities convertible into or exercisable
or exchangeable for any such voting securities or other equity interests. The
Stockholder does not own of record any Shares which are beneficially owned by a
third Person.

 

(b)       The Stockholder is the record or beneficial owner of, and has good and
valid title to, all Covered Shares of the Stockholder, free and clear of all
liens, pledges, restrictions and other encumbrances (each, a “Lien”), other than
as created by this Agreement. The Stockholder has sole voting power, sole power
of disposition and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of such Covered Shares, with no
limitations, qualifications or restrictions on such rights. Such Covered Shares
are not subject to any voting trust agreement or other Contract to which the
Stockholder is a party restricting or otherwise relating to the voting or
Transfer (as defined below) of such Covered Shares. The Stockholder has not
appointed or granted any proxy or power of attorney that is still in effect with
respect to such Covered Shares, except as contemplated by this Agreement.

 

(c)       The Stockholder has full legal power and capacity to execute and
deliver this Agreement and to perform his obligations hereunder. The execution,
delivery and performance of this Agreement by the Stockholder and the
consummation by the Stockholder of the transactions contemplated hereby have
been duly and validly authorized by the Stockholder and no other actions or
proceedings on the part of the Stockholder are necessary to authorize the
execution and delivery by the Stockholder of this Agreement, the performance by
the Stockholder of his obligations hereunder or the consummation by the
Stockholder of the transactions contemplated hereby, in each case on a timely
basis. This Agreement has been duly and validly executed and delivered by the
Stockholder and, assuming due authorization, execution and delivery by BCP,
constitutes a legal, valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law). If the Stockholder is married, and any of the Covered Shares of the
Stockholder constitute community property or otherwise need spousal or other
approval for this Agreement to be legal, valid and binding, this Agreement has
been duly and validly executed and delivered by the Stockholder’s spouse and,
assuming due authorization, execution and delivery by BCP, constitutes a legal,
valid and binding obligation of the Stockholder’s spouse, enforceable against
the Stockholder’s spouse in accordance with its terms, except as enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether considered in a proceeding in equity or at law).

 



 3 

 

 

(d)       Except for the applicable requirements of the Exchange Act, (i) no
filing with, and no permit, authorization, consent or approval of, any
Governmental Entity is necessary on the part of the Stockholder for the
execution, delivery and performance of this Agreement by the Stockholder or the
consummation by the Stockholder of the transactions contemplated hereby and (ii)
neither the execution, delivery or performance of this Agreement by the
Stockholder nor the consummation by the Stockholder of the transactions
contemplated hereby nor compliance by the Stockholder with any of the provisions
hereof shall (A) result in any breach or violation of, or constitute a default
(or an event which, with notice or lapse of time or both, would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on any
property or asset of the Stockholder pursuant to, any Contract to which the
Stockholder is a party or by which the Stockholder or any property or asset of
the Stockholder is bound or affected or (B) violate any Law applicable to the
Stockholder or any of the Stockholder’s properties or assets except, for
breaches, violations or defaults that would not, individually or in the
aggregate, materially impair the ability of the Stockholder to perform his
obligations hereunder on a timely basis.

 

(e)       There is no Claim pending against the Stockholder or, to the knowledge
of the Stockholder, any other Person or, to the knowledge of the Stockholder,
threatened against the Stockholder or any other Person that restricts or
prohibits (or, if successful, would restrict or prohibit) the exercise by either
party of its rights under this Agreement or the performance by either party of
its obligations under this Agreement on a timely basis.

 

(f)       The Stockholder understands and acknowledges that BCP is entering into
the Stock Purchase and Transaction Agreement in reliance upon the Stockholder’s
execution and delivery of this Agreement and the representations, warranties,
covenants and agreements of the Stockholder contained herein and would not enter
into the Stock Purchase and Transaction Agreement if the Stockholder did not
enter into this Agreement.

 

6.           Certain Covenants of the Stockholder. The Stockholder hereby
covenants and agrees as follows:

 

(a)       Except as contemplated hereby, the Stockholder shall not, between the
date hereof and the date on which a vote is taken on the Investment Advisory
Agreement, (i) tender into any tender or exchange offer, (ii) sell
(constructively or otherwise), transfer, pledge, hypothecate, grant, gift,
encumber, assign or otherwise dispose of (collectively “Transfer”), or enter
into any Contract with respect to the Transfer of, any of the Covered Shares or
beneficial ownership or voting power thereof or therein (including by operation
of law), (iii) grant any proxies or powers of attorney, deposit any Covered
Shares into a voting trust or enter into a voting agreement with respect to any
Covered Shares or (iv) take any action that would make any representation or
warranty of the Stockholder contained herein untrue or incorrect or have the
effect of preventing or disabling the Stockholder from performing its covenants
or agreements under this Agreement. Any Transfer in violation of this provision
shall be void and of no force or effect.

 



 4 

 

 

(b)       In the event that the Stockholder acquires record or beneficial
ownership of, or the power to vote or direct the voting of, any additional
Shares or other voting interests with respect to KCAP, such Shares or voting
interests shall, without further action of the parties, be deemed Covered Shares
and subject to the provisions of this Agreement, and the number of Shares held
by the Stockholder set forth on Schedule A hereto will be deemed amended
accordingly and such Shares or voting interests shall automatically become
subject to the terms of this Agreement. The Stockholder shall promptly notify
BCP and KCAP of any such event.

 

7.           Stockholder Capacity. This Agreement is being entered into by the
Stockholder solely in his capacity as a stockholder of KCAP, and nothing in this
Agreement shall restrict or limit the ability of the Stockholder who is also a
director or officer of KCAP to take any action in his capacity as a director or
officer (as applicable) of KCAP or from fulfilling the duties and obligations of
such office, whether relating to the Stock Purchase and Transaction Agreement or
otherwise, and such actions shall not be deemed to be a breach of this
Agreement.

 

8.           Disclosure. The Stockholder hereby authorizes each of BCP and KCAP
to publish and disclose in any announcement or disclosure required by Law the
Stockholder’s identity and ownership of the Covered Shares and the nature of the
Stockholder’s obligations under this Agreement, and to disclose a copy of this
Agreement.

 

9.           Further Assurances. From time to time, at the request of BCP and
without the payment of any consideration, the Stockholder shall take such
further action as may reasonably be deemed by BCP to be necessary or desirable
to consummate and make effective the transactions contemplated by this
Agreement.

 

10.         Amendment or Supplement. This Agreement may not be amended, modified
or supplemented in any manner, whether by course of conduct or otherwise, except
by an instrument in writing specifically designated as an amendment hereto,
signed on behalf of each party hereto.

 

11.         Waiver. No failure or delay of either party in exercising any right
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of a party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by such party or by a duly authorized officer on behalf of such party.

 



 5 

 

 

12.         Interpretation. When a reference is made in this Agreement to a
Section, paragraph, clause or Schedule, such reference shall be to a Section,
paragraph, clause or Schedule of this Agreement unless otherwise indicated. The
headings contained in this Agreement are for convenience of reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. All words used in this Agreement will be construed to be of such
gender as the circumstances require, and in the singular or plural as the
circumstances require. The word “including” and words of similar import when
used in this Agreement shall mean “including, without limitation,” unless
otherwise specified. The words “hereof,” “hereto,” “hereby,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “or” is not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if.” The word “will” shall be construed to
have the same meaning and effect as the word “shall.” References in this
Agreement to “vote”, “voting”, “voted” and likewise shall refer to shares being
voted or otherwise tabulated in any manner possible, whether in person at a
meeting, by written consent, by proxy or otherwise. A Person shall be deemed the
“beneficial” owner of, shall be deemed to have “beneficial” ownership of, and
shall be deemed to “beneficially” own any securities which such Person or any of
such Person’s Affiliates (a) beneficially owns as determined pursuant to Rule
13d-3 under the Exchange Act as in effect on the date of this Agreement, (b) has
the right to acquire (whether such right is exercisable immediately or only
after the passage of time), or (c) has the right to vote or dispose of, directly
or indirectly. Any agreement, instrument or law defined or referred to herein
means such agreement, instrument or law as from time to time amended, modified
or supplemented, unless otherwise specifically indicated. References to any law
include references to any associated rules, regulations and official guidance
with respect thereto. References to a Person are also to its predecessors,
successors and assigns. Unless otherwise specifically indicated, all references
to “dollars” and “$” are references to the lawful money of the United States of
America. References to “days” mean calendar days unless otherwise specified.
Each of the parties to this Agreement acknowledges that it has been represented
by counsel in connection with this Agreement and the transactions contemplated
by this Agreement. Accordingly, any rule of law or any legal doctrine that would
require interpretation of any claimed ambiguities in this Agreement against the
drafting party has no application and is expressly waived.

 

13.         Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (i) on the date of service or delivery if served personally on the party
to whom notice is to be given, (ii) on the day after delivery to Federal Express
or similar overnight courier to the party as follows or (iii) on the date sent
by e-mail of a “portable document format” (.pdf) document (without receipt of a
delivery failure message) if sent during normal business hours of the recipient,
and on the next business day if sent after normal business hours of the
recipient:

 

(i)        If to the Stockholder,


KCAP Financial, Inc.
295 Madison Avenue - 6th Floor
New York, NY 10017
Attn:          [Stockholder]

 

with copies to (which shall not constitute notice):

 



 6 

 

 

Eversheds Sutherland (US) LLP
700 Sixth St., NW
Washington, DC 20001
Attn:          Steven B. Boehm
Email:        stevenboehm@eversheds-sutherland.com

 

(ii)       If to BCP:

 

BC Partners Advisors L.P.

650 Madison Avenue, 23rd Floor

New York, NY 10022
Attn:         Edward Goldthorpe
Email:       Ted.Goldthorpe@bcpartners.com

Attn:          Patrick Schafer

Email:        patrick.schafer@bcpartners.com



 

with copies to (which shall not constitute notice):

 

Simpson Thacher & Bartlett LLP
900 G Street, N.W.
Washington, D.C. 20001
Attn:          Rajib Chanda
                  Jonathan L. Corsico
Email:        Rajib.Chanda@stblaw.com
                  Jonathan.Corsico@stblaw.com

 

14.         Entire Agreement. This Agreement and the Stock Purchase and
Transaction Agreement (including the Exhibits and Disclosure Schedules thereto)
constitute the entire agreement, and supersede all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the parties with respect to the subject matter hereof.

 

15.         No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the parties
and their respective successors and permitted assigns any legal or equitable
right, benefit or remedy of any nature under or by reason of this Agreement.

 

16.         Governing Law. This Agreement, and all legal proceedings (whether in
contract, tort or otherwise) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
shall be governed by and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.

 



 7 

 

 

17.         Submission to Jurisdiction. Each of the parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
brought by either party or its Affiliates against any other party or its
Affiliates shall be brought and determined exclusively in the Court of Chancery
of the State of Delaware, provided that if jurisdiction is not then available in
the Court of Chancery of the State of Delaware, then any such legal action or
proceeding shall be brought exclusively in any federal court located in the
State of Delaware. Each of the parties hereby irrevocably submits to the
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence any action, suit
or proceeding relating thereto except in the courts described above in Delaware,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Delaware. Each of the
parties further agrees that notice as provided herein shall constitute
sufficient service of process and the parties further waive any argument that
such service is insufficient. Each of the parties hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby (a) any
claim that it is not personally subject to the jurisdiction of the courts in
Delaware as described herein for any reason, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

 

18.         Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by either
party without the prior written consent of the other party, and any such
assignment without such prior written consent shall be null and void. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns.

 

19.         Enforcement. The parties agree that irreparable damage, for which
monetary damages (even if available) would not be an adequate remedy, would
occur if the parties hereto do not perform the provisions of this Agreement
(including failing to take such actions as are required of them hereunder to
consummate the transactions contemplated hereby) in accordance with its
specified terms or otherwise breach such provisions. Accordingly, the parties
acknowledge and agree that the parties shall be entitled to an injunction,
specific performance or other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity.
Each of the parties agrees that it shall not oppose the granting of an
injunction, specific performance or other equitable relief on the basis that any
other party has an adequate remedy at law or that any award of an injunction,
specific performance or other equitable relief is not an appropriate remedy for
any reason at law or in equity. Either party entitled to (i) an injunction or
injunctions to prevent breaches of this Agreement, (ii) enforce specifically the
terms and provisions of this Agreement or (iii) other equitable relief, in each
case, shall not be required to show proof of actual damages or to provide any
bond or other security in connection with any such remedy.

 



 8 

 

 

20.         Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as either the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either party or such party waives its rights under
this Section with respect thereto. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

 

21.         Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE. EACH PARTY TO THIS AGREEMENT HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

22.         Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to each other party. Delivery of an executed
counterpart of this Agreement by facsimile or other electronic image scan
transmission shall be effective as delivery of an original counterpart hereof.

 

[The remainder of this page is intentionally left blank; signature page
follows.]

 

 9 

 

 

IN WITNESS WHEREOF, BCP and the Stockholder have caused to be executed or
executed this Agreement as of the date first written above.

 

  [BCP]           Name:   Title:

 

Signature Page to Voting and Support Agreement

 

  

 

 

  [Stockholder]           Name:   Title:

 

Signature Page to Voting and Support Agreement

 

  

 

 

SCHEDULE A

 

Stockholder   Shares of
Common Stock
Owned
Beneficially   Shares of
Special Voting
Preferred Stock
Owned
Beneficially   Shares of
Special
Voting
Preferred
Stock
Owned of
Record   Other
Equity
Securities
Owned
Beneficially
or of
Record   [•]    [•]    —    —    —  

 



  

 

 

SCHEDULE B

 

Stockholder   KCAP Stock Options
Held  [•]    [•] 

 



 13 

 